42 A.3d 154 (2012)
210 N.J. 150
In the Matter of Michael D. SINKO, an Attorney at Law (Attorney No. XXXXXXXXX).
D-93 September Term 2011 070416
Supreme Court of New Jersey.
May 9, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-342, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), MICHAEL D. SINKO, formerly of HADDONFIELD, who was admitted to the bar of this State in 1977, and who has been temporarily suspended from the practice of law since May 15, 2009, should be disbarred based on his conviction in the United States District Court for the Eastern District of Pennsylvania of money laundering and conspiracy to commit money laundering, conduct that in New Jersey violates RPC 8.4(b) (criminal act that reflects adversely on an attorney's honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a prospective three-year term of suspension is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that MICHAEL D. SINKO is suspended from the practice of Law for a period three years and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *155 expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.